Table of Contents

EXHIBIT 10.1

FIRST AMENDMENT

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this ‘‘Amendment’’) is made as
of May 3, 2006 by and among Journal Register Company (the ‘‘Company’’) and
Robert M. Jelenic.

WITNESSETH:

WHEREAS, the parties to this Amendment (the ‘‘Parties’’) are the parties to an
Employment Agreement dated March 5, 2003 (the ‘‘Employment Agreement’’), and
desire to amend the Agreement as set forth herein.

NOW, THEREFORE, the Parties agree as follows:

1.     Position and Duties. The reference to ‘‘Chairman, President, and Chief
Executive Officer’’ in Section 3(a)(1) of the Employment Agreement is replaced
by a reference to ‘‘Chairman and Chief Executive Officer.’’

2.    Clarifying Change. The reference to ‘‘the Effective Date’’ in the final
paragraph of Section 4(c) of the Employment Agreement is replaced by a reference
to ‘‘a Change of Control.’’

3.     Section 409A Delay. The following language is added to the Employment
Agreement as a new Section 5(e): ‘‘Notwithstanding the foregoing provisions of
this Section 5, to the extent required in order to comply with Section 409A of
the Code (as defined in Section 7), amounts and benefits to be paid or provided
under this Section 5 shall be paid (with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code) or
provided to the Executive on the first business day after the date that is six
months following the Date of Termination.’’

4.    Section 409A Savings Clause. The following language is added to the
Employment Agreement as a new Section 11(g): ‘‘If any compensation or benefits
provided by this Agreement may result in the application of Section 409A of the
Code, the Company shall, in consultation with the Executive, modify the
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of ‘‘deferred compensation’’ within the meaning
of such Section 409A or in order to otherwise comply with the provisions of
Section 409A, other applicable provisions of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Executive.’’

5.    Miscellaneous. This Amendment may be executed by facsimile and in one or
more counterparts, all of which shall be considered one and the same agreement.
Except as expressly amended hereby, the terms and conditions of the Employment
Agreement shall remain in full force and effect. This Amendment shall be
governed by and construed in accordance with, the laws of the State of Delaware
without regard to conflict or choice of law provisions that would compel the
application of the substantive laws of another jurisdiction.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Amendment this 3rd day of May, 2006.

[spacer.gif] JOURNAL REGISTER COMPANY

[spacer.gif] By: /s/ Joseph A. Lawrence    
Name: Joseph A. Lawrence
Title: Chairman, Compensation Committee

[spacer.gif] /s/ Robert M. Jelenic
Robert M. Jelenic


--------------------------------------------------------------------------------
